ORDER

PER CURIAM.
Appellant, Brian Cooley, was charged by information with one count of murder in the first degree (§ 565.020) and one count of armed criminal action (§ 571.015) in connection with the shooting death of Sean Bradley on September 28, 2001. Cooley was found guilty of murder in the second degree (§ 565.021) and armed criminal action by the Circuit Court of Jackson County after a bench trial, and was sentenced to concurrent terms of imprisonment of fifteen years and ten years, respectively. Cooley appeals his convictions, alleging that the trial court erred in overruling his motion for a new trial on the ground of newly discovered evidence.
We affirm the judgment of the trial court. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).